FILED
                            NOT FOR PUBLICATION                               FEB 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NOEL PHILLIPE SCOTT,                              No. 09-15349

               Petitioner - Appellant,            D.C. No. 2:07-cv-01001-WBS-
                                                  KJM
  v.

TOM L. CAREY,                                     MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       California state prisoner Noel Phillipe Scott appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Scott contends that he is entitled to equitable tolling due to withholding of

legal papers, prison lockdowns, and limited library access. Equitable tolling is not

warranted because he has not shown that any of the above grounds caused the

untimely filing of his federal habeas petition. See Ramirez v. Yates, 571 F.3d 993,

998 (9th Cir. 2009); see also Allen v. Lewis, 255 F.3d 798, 800 (9th Cir. 2001)

(extraordinary circumstances encountered early on it will normally make it more

difficult to demonstrate causation).

      We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                          2                                    09-15349